Citation Nr: 1747823	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  08-16 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial rating higher than 10 percent rating for residuals of a left ankle sprain. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel

INTRODUCTION

The Veteran served as a member of the Army Reserve from June 1983 to December 2004, with periods of active duty for training. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2006 and March 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  The Board remanded this case in December 2010, April 2013, October 2014, and February 2016 for further development.  

The Veteran testified at a Board hearing before the undersigned in May 2014.  A transcript is of record.  The Veteran had previously testified before a different Veterans Law Judge (VLJ) in September 2010 in support of the claim on appeal, a transcript of which is of record.  However, that VLJ has since retired.  


FINDING OF FACT

The Veteran's left ankle disability is manifested by pain and limited motion, with dorsiflexion limited to 15 degrees, and plantar flexion to 30 degrees. 


CONCLUSION OF LAW

The criteria for an initial rating higher than 10 percent for the left ankle disability have not been satisfied or more nearly approximated.   38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.321, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2017). 



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks a rating greater than 10 percent for her service-connected left ankle disability.  For the following reasons, the Board finds that the evidence does not support a higher rating. 

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2017).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2017).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2017).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3; see also 38 C.F.R. § 3.102.  

Separate ratings for distinct disabilities resulting from the same injury or disease can be assigned so long as the symptomatology for one condition is not "duplicative or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2017).

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In initial-rating cases, where the appeal stems from a granted claim of service connection with respect to the initial evaluation assigned, VA assesses the level of disability from the effective date of service connection.  See Fenderson, 12 Vet. App. at 125; 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2017).  

In evaluating disabilities of the musculoskeletal system, consideration must be given to functional loss, including due to weakness and pain, affecting the normal working movements of the body in terms of excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2017); see Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (holding that pain "must actually affect some aspect of 'the normal working movements of the body' [under] 38 C.F.R. § 4.40 in order to constitute functional loss" warranting a higher rating).  

With respect to disabilities of the joints, it must be considered whether there is less movement or more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement, as well as swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45 (2017).  

The provisions under sections 4.40 and 4.45 thus require a determination of whether a higher rating may be assigned based on functional loss of the affected joint on repeated use as a result of the above factors, including during flare-ups of symptoms, beyond any limitation reflected on one-time measurements of range of motion.  DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the provisions of 4.40 and 4.45 are not subsumed by the DC's applicable to the affected joint).  However, a higher rating based on functional loss may not exceed the highest rating available under the applicable diagnostic code(s) pertaining to range of motion.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

Moreover, the intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  See 38 C.F.R. § 4.59 (2017).  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Id.; see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that section 4.59 applies to all forms of painful motion of joints, and not just to arthritis). 

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran's left ankle disability has been rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5271.  Diagnostic Code 5271 evaluates disability of the ankle based on limitation of motion.  Under DC 5271, a 10-percent rating is assigned for moderate limitation of motion of the ankle.  Id.  A 20-percent rating is assigned for marked limitation of motion.  Id.  

Normal range of motion of the ankle is defined as 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. §  4.71, Plate II.

A July 2005 VA examination report reflects that the Veteran was able to walk, but had bearable pain on the outside of her left foot.  The pain occurred only while weight bearing.  On examination, muscle power was 5/5 in all major muscle groups about the ankle and subtalar joints.  There was no pain on palpation of ligamentous structures about the ankles.  The examiner diagnosed status post sprain of the left ankle with residual pain.  

A February 2007 VA examination report reflects that the Veteran did not have incapacitating episodes or functional limitations on standing due to arthritis, but that she was only able to walk a quarter of a mile.  The left ankle disability was not manifested by deformity, giving way, instability, weakness, episodes of dislocation or subluxation, or locking episodes.  However, pain and stiffness were noted.  The Veteran did not report flare-ups.  On examination, the Veteran's gait was normal.  Dorsiflexion of the left ankle was from 0 to 20 degrees and plantar flexion was from 0 to 40 degrees.  There was no additional limitation in range of motion on repetitive testing.  There was no varus or valgus angulation of the os calcis in relation to the long axis of the tibia fibula.  There were no other visible acute fractures or dislocations.  The examiner found that the left ankle disability had significant effects on the Veteran's occupational activities due to decreased mobility and pain.  It also had mild effects on her ability to engage in chores, shopping, exercise, and sports.  

A March 2011 VA examination report reflects that the Veteran's left ankle symptoms included weakness and pain, but not giving way, instability, stiffness, incoordination, decreased speed of joint motion, episodes of dislocation or subluxation, locking episodes, or effusions.  The Veteran did not report flare-ups.  On examination, there was no instability.  However, tendonitis and weakness were noted.  Range of motion testing showed dorsiflexion from 0 to 20 degrees, and plantar flexion from 0 to 35 degrees.  There was no objective evidence of pain on range of motion testing.  There were no additional limitations after three repetitions of range of motion.  With regard to occupational functioning, the examiner noted that the Veteran was employed full time as a doctor.  The examiner found that the Veteran's left ankle pain had significant effects on occupational activities, as it could interfere with the Veteran's "daily office job" and walking and climbing stairs.  It also had mild effects on her ability to do chores, go shopping, and engage in sports, recreation, and exercise.  

A September 2014 VA treatment record reflects that ankle eversion was 4/5 on examination. 

A January 2014 letter written by a friend of the Veteran, F.M., who is a medical doctor, states that the Veteran had disuse atrophy of the left foot with numbness of the lateral aspect of the foot.  The letter notes that the Veteran tended to invert her foot when walking and wore orthopedic hard shoes.  It was also noted that she had fallen a few times, but the letter suggests that this was due to left foot weakness associated with a low back condition.  No mention of the Veteran's ankle was made in this letter.

A June 2014 letter by a treating physician, I.W., states that the Veteran had left ankle instability managed by special orthopedic shoes and use of an ankle stabilizing brace.  It was noted that she had fallen twice when not wearing proper shoes.  

A letter written by a witness who stated that he or she lived with the Veteran reflects that the Veteran had to lie down for one to two hours at the end of work at the hospital because of low back and left foot pain.  The letter also notes that the Veteran had left foot pain exacerbated by "constant walking and being on her feet all day at work."  The letter further states that the Veteran's left ankle tended to invert when she walked, and that lately her left knee would occasionally buckle when she walked.  It was noted that she fell in a parking a few years earlier, and that she stated that "her left leg just gave way."  

A January 2015 letter written by a colleague of the Veteran, T.L., states that in November 2010 she witnessed the Veteran fall in a parking lot when her left leg buckled.  According to the letter, the Veteran had stated that she was experiencing low back pain from sitting at a conference all day.  However, in an August 2015 letter, T.L. provided a different account, stating that she witnessed the Veteran fall when her left ankle twisted.  In other words, T.L. indicated in the January 2015 letter that the fall was due to the Veteran's left leg buckling after experiencing low back pain, and in the August 2015 letter stated that it was due to the left ankle twisting.  T.L. was clearly referring to the same fall, as both accounts reflect that it occurred in a parking lot and resulted in the Veteran "fracturing" two front teeth.  Also notable is the fact that the first letter was submitted in support of the Veteran's claim for service connection for a back disability, while the second letter was submitted in support of the Veteran's claims concerning her ankle and foot.  Apparently, T.L. a medical doctor, was willing to tailor the facts of what happened to the claim she was supporting, without regard to the truth or accuracy of her statement.  The substantial inconsistency in the two accounts vitiates the credibility of both with regard to the cause of the fall. 

At the April 2015 VA examination, the Veteran reported functional loss when engaged in activities involving weight bearing and left ankle range of motion, which caused left ankle pain.  The examiner indicated that this would impact occupational tasks that required such activities.  The Veteran denied flare-ups impacting function of the ankle.  On examination, range of motion of the left ankle was found to normal by the examiner.  However, pain was observed with plantar flexion.  On repetitive use testing, the Veteran had no loss of range of motion after three repetitions.  The VA examination report notes that the Veteran was not being examined immediately after repetitive use over time.  The examiner indicated that the examination neither supported nor contradicted the Veteran's statements describing functional loss with repetitive use over time.  With regard to whether pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time, the examiner indicated that such a finding could not be made without mere speculation.  In this regard, the examiner explained that there was insufficient evidence or objective examination findings that would provide a reliable prediction of decreased functional ability with repetitive use over a period of time.  Based on the available evidence and examination findings, it was not possible, without resort to speculation, to predict within a reasonable degree of medical certainty a potential loss of range of motion manifested as a consequence of repetitive use over a period of time outside the clinical setting.  

The April 2015 VA examination report further reflects that there was evidence of pain with weight bearing and objective evidence of localized tenderness or pain on palpation of the joint in the area of the inferior lateral malleolus.  The pain was characterized as mild and found to be consistent with diagnosis.  Muscle strength testing revealed 5/5 plantar flexion and 5/5 dorsiflexion of the left ankle.  There was no reduction in muscle strength and no muscle atrophy.  Ankle instability or dislocation was suspected.  However, on testing, there was no laxity compared with the opposite side.  The examiner found that the Veteran did not have shin splints, stress fractures, achilles tenonitis, achilles tendon rupture, malunion of the calcaneus (os calcis) or talus (astragalus), or a history of talectomy (astragalectomy).  An X-ray study did not show degenerative or traumatic arthritis.  An attached X-ray report showed findings of no acute fracture or dislocation.  Joint spaces were well preserved.  Soft tissues were unremarkable.  The examiner determined that no immediate attention was required based on imaging findings. 

At the October 2015 VA examination, the Veteran denied flare-ups of left ankle symptoms.  She reported functional loss with activities involving weight bearing and left ankle range of motion, which caused left ankle pain.  Decreased range of motion affected ambulation and use of the lower extremity.  On range of motion testing of the left ankle, dorsiflexion was from 0 to 20 degrees, and plantar flexion was from 0 to 30 degrees.  Pain was noted on examination and caused functional loss.  Specifically, the decreased range of motion affected ambulation and use of the lower extremity.  On repetitive use testing, there was no additional loss of range of motion after three repetitions.  As in the April 2015 VA examination report, the examiner indicated that repeated use of the Veteran's left ankle over a period of time was not being objectively evaluated, and that the examiner could not say without resort to mere speculation whether pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over a period of time.  There was evidence of pain with weight bearing.  There was also objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  The pain was located laterally and characterized as moderate, consistent with diagnosis.  The left ankle had normal strength on testing in both plantar flexion and dorsiflexion (5/5).  With regard to functional impairment, the examiner stated that activities involving weightbearing and range of motion caused left ankle pain, which affected ambulation and use of the lower extremity. 

In a March 2016 addendum, the VA examiner who conducted the October 2015 VA examination clarified certain findings in the report, as requested in the Board's remand directives.  The examiner confirmed that no instability or dislocation was noted on examination.  The examiner also confirmed that ankylosis and adhesions were not found on examination.  Finally, the examiner confirmed that pain was noted with dorsiflexion only on range-of-motion testing, even though the ankle had full range of motion in this plane.  By contrast, although left ankle flexion was limited to 30 degrees, there was no pain associated with this movement. 

The March 2017 VA examination report reflects that the Veteran continued to have daily pain and weakness of the left ankle.  She stated that her ankle will often roll.  She denied flare-ups of ankle symptoms.  Functional loss consisted of difficulty with prolonged standing, walking, and climbing stairs.  On examination, there was evidence of pain with weightbearing, localized tenderness or pain on palpation, and crepitus.  Dorsiflexion was from 0 to 15 degrees, and plantar flexion was from 0 to 30 degrees.  There was no additional loss of function or range of motion after three repetitions.  The examiner stated that the evidence and examination findings were insufficient to provide a reliable prediction of decreased functional ability with repetitive use over a period of time.  The examiner further stated that it would not be possible to predict, without resort to speculation, a potential loss of range of motion manifested as a consequence of repetitive use over a period of time outside the clinical setting.  Muscle strength testing of the ankle was normal.  Ankle instability or dislocation was suspected, but testing for ankle laxity (Anterior Drawer Test and Talar Tilt Test) did not show laxity compared with the opposite side. 

Although the April 2015, October 2015, and March 2017 VA examination reports all state that it would not be possible to determine an additional loss of motion or function on repetitive use over a period of time without resort to speculation, the Board finds that this does not compromise the adequacy of the examination reports.  The Veteran has consistently denied flare-ups of ankle symptoms.  Thus, the Board finds that the ranges of motion recorded in the examination reports are an accurate reflection of the Veteran's ankle disability as it generally manifests in daily life.  Accordingly, there was no need for the examiners to obtain further information from the Veteran or the record on this issue, or to provide further explanation.  See Sharp v. Shulkin, No. 16-1385 (September 6, 2017).

The preponderance of the evidence weighs against a 20 percent rating under DC 5271.  At its worst, dorsiflexion of the ankle was limited to 15 degrees, and plantar flexion to 30 degrees, as reflected in the March 2017 VA examination report.  The Board finds that more than 60 percent of plantar flexion and seventy five percent of dorsiflexion represents no more than moderate limitation.  Moreover, guidelines in the Veterans Benefits Administration Adjudication Procedure Manual reflect that an example of moderate limitation of motion of the ankle under DC 5271 is when there is less than 15 degrees of dorsiflexion or less than 30 degrees of plantar flexion.  M21-1,III.iv.4.A.3.0.  An example of marked limitation of motion exists when there is less than 5 degrees of dorsiflexion, and less than 10 degrees of plantar flexion.  Id.  While these guidelines are not controlling on the Board, they further support the Board's conclusion that the Veteran's limitation of range of motion of the ankle is not marked under DC 5271.  

The Veteran has denied, and the evidence does not otherwise show, flare-ups of ankle symptoms.  Repetitive use testing of the ankle did not produce further limitation of motion or functional loss.  Accordingly, the Board finds that the range of motion measurements accurately reflect the degree of functional impairment in daily life.  Therefore, a higher rating is not warranted based on additional functional loss on use of the ankle.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206-07.  While the Veteran has reported pain with range of motion, it has not further limited motion of the ankle beyond the range-of-motion measurements recorded.  See Mitchell, 25 Vet. App. at 43. 

The March 2011 VA examination report reflects that weakness and tendonitis were noted on examination.  However, the evidence does not show that these manifestations caused further functional impairment.  The examination report reflects that range of motion of the ankle remained the same after repetitive testing.  Accordingly, these findings do not support a higher rating. 

The Board does not find any other disabling manifestation of the Veteran's left ankle disability.  She has reported giving-way or instability of the ankle, but objective clinical examination findings have shown no laxity and normal strength.  The indication in the examination reports that ankle instability or dislocation was suspected does not alter this conclusion, since this finding was presumably made based on the Veteran's statements.  The objective clinical findings showed no instability or dislocation.  The Board has explained above why it does not find the August 2015 letter by T.L. to be credible regarding the Veteran's alleged fall due to her ankle.  More weight is accorded the objective findings than to the lay statements made in support of this claim.  

The Board has also considered the examiners' statements that the Veteran's left ankle disability had significant effects on occupational activities due to decreased mobility and pain.  The 10 percent rating currently assigned is based on occupational impairment caused by the left ankle disability.  The examination findings are more probative on the issue of whether the criteria for a higher rating are satisfied under DC 5271.  

Finally, although limping and limitations with walking have been noted, the Veteran also has knee and back conditions that are shown to contribute to these limitations.  More weight is accorded the objective examination findings with regard to range of motion, strength, and laxity of the ankle in terms of whether the criteria for a higher rating are satisfied. 

The Board finds that a higher or separate evaluation is not warranted under any other diagnostic code pertaining to the ankle.  In this regard, the evidence shows that the left ankle disability is not manifested by malunion or nonunion of the tibia and fibula, ankylosis of the ankle or ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, or astragalectomy.  Accordingly, DC's 5262, 5270, 5272, 5273, and 5274, which compensate for these conditions, respectively, do not apply.  See 38 C.F.R. § 4.71a. 

With regard to staged ratings, although there have been fluctuations in severity of the Veteran's left ankle disability over the course of this appeal, the preponderance of the evidence shows that it has not met or more nearly approximated the criteria for a rating higher than 10 percent at any point during the pendency of this claim, for the reasons explained above.  Thus, staged ratings are not warranted for the time period under review.  See Hart, 21 Vet. App. at 509-10; Fenderson, 12 Vet. App. at 126. 

Because the preponderance of the evidence weighs against a higher rating, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

ORDER

An initial rating higher than 10 percent rating for residuals of a left ankle sprain is denied.  

____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


